In re Williams, Dwayne;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, to the Court of Appeal, Fourth Circuit, No. 2001-K-0146.
Denied. Relator’s conviction and sentence were not reversed by the appellate court’s ruling which remanded his co-defendant’s case to the trial court for a new trial. Consequently, relator is not entitled to the relief he seeks.
JOHNSON, J., would grant to consider whether relator was entitled to Brady materials before entering guilty plea.